Case 3:13-cr-00114-MMH-JBT Document 122 Filed 09/19/19 Page 1 of 2 PagelD 5 Pase 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. Case Number: 3:13-cr-114-J-34JBT
SHAWN CURTIS ROBINSON USM Number: 58981-0418

James A. Hernandez, CJA
Suite 500

118 W. Adams St.
Jacksonville, FL 32202

 

JUDGMENT IN A CRIMINAL CASE
For Revocation of Supervised Release

The defendant admitted guilt to the allegations charged in Paragraphs Two and Four of the Petition. The allegations charged
in Paragraphs One and Three of the Petition were dismissed at the request of the United States. Accordingly, the Court
has adjudicated that the defendant is guilty of these violations:

Violation Charge Number Nature of Violation Violation Ended
Two Positive urinalysis for cocaine April 15, 2019
Four Failure to comply with the Home Detention Program April 14, 2019

The defendant is sentenced as provided in the following page of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes
in economic circumstances.

Date of imposition of Sentence:

September 18, 2019

~
1

CIA MORALES +
UNITED STATES DISTRICT JUDGE

September Gs; 9
ce

 

 

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
Case 3:13-cr-00114-MMH-JBT Document 122 Filed 09/19/19 Page 2 of 2 PagelD 5 Fase 2 of2

Shawn Curtis Robinson
3:13-cr-114-J-34JBT

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of EIGHTEEN (18) MONTHS.

The Court makes the following recommendations to the Bureau of Prisons:
e Incarceration at the facility located in Jesup, Georgia.

e Defendant receive credit for all time spent in custody while awaiting sentencing that is not credited to any
other sentence. ;

e Defendant participate in any educational and vocational programs available.
e Defendant participate in any substance abuse treatment programs available.

It is FURTHER ORDERED that upon release from imprisonment, Defendant is discharged from further jurisdiction of the
Court in this case. However, Defendant shall cooperate in the collection of DNA.

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy United States Marshal

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
